Title: To Alexander Hamilton from William Seton, 6 August 1792
From: Seton, William
To: Hamilton, Alexander



My dear sir
New York 6 Augt. 1792.

Shortly after I received your kind Letter of the 25th: I found by a Letter from your department you was gone to make a tour in Jersey therefore delayed answering it. You will observe by the annexed Return that the Collector has begun to comply with your kind orders—& it will be a very pleasant Circumstance that he continues to do so—for the Branch is certainly now getting on very fast, & I think (in confidence) their Direction rather wish to take every advantage in Draining us of our Specie—they make pretty frequent & heavy drafts, & rather I think unnecessarily so—because whenever the interchange of Notes leave a balance in their favour, a dft for Specie soon follows. I would not wish to complain just now, but if I find they persist in the draining us, I must implore the aid of your all powerfull hand to convince them we are not destitute of aid in the hour of need.
I have been My dear sir I am sorry to say a very improvident Steward with your Bank Stock. I waited till it got up to 30 ⅌ Cent, and then sold,—but behold it has since risen four or five ⅌ Cent more very unexpectedly—however I did for the best & really thought I had done well but such is the unaccountable change of the value of such property, a breath blowing them up or down, that it is impossible to judge whether we go too fast or too slow. I will thank you to send me the original receipts you had from the Bank, as it is necessary they should be cancelled.
Mr. Green & Mr. Pollock have not quite yet adjusted their business & I fear will not without a further reference to you, but this I will avert if possible.
Believe me with unalterable respect & esteem My dear sir Your obliged Obed Hue Servt
Wm Seton
Alexr. Hamilton Esqr.
